Citation Nr: 0025708	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  91-49 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In February 1994, October 1995 and again in August 1999, the 
Board remanded the issue of entitlement to an increased 
evaluation for PTSD to the RO for additional development.  
While the case was in remand status, the issue of entitlement 
to a total disability evaluation based on unemployability due 
to service-connected disability arose and was certified for 
appeal.  The case has been returned to the Board and is ready 
for further review.  

This decision will address the issue of entitlement to an 
increased evaluation for PTSD.  The TDIU issue will be 
addressed in the remand that follows the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is manifested by complaints of 
depression and social isolation.  His disability is 
considerable and more nearly approximates the criteria for a 
50 percent evaluation under the old criteria.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 50 percent have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.130, Code 9411-(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).


The Evidence

Service connection was granted for PTSD in August 1981, and a 
10 percent evaluation was assigned.  This was based on 
private and VA medical records which showed diagnoses of PTSD 
as well as other psychiatric findings, including paranoid 
psychosis, schizophrenic disorder, and rule out character 
disorder.  This finding was confirmed by the Board in a June 
1983 decision.  In July 1989, the veteran sought an increased 
evaluation for his service-connected PTSD.  

The evidence shows that beginning in May and June 1989, the 
veteran was treated by a private clinical psychologist.  In 
an August 1989 statement, a private physician informed VA 
that the veteran's diagnosis was PTSD and that the veteran 
would benefit from therapy.  In a May 1990 treatment summary, 
the psychologist noted that he had been treating the veteran 
since May 1989 and that the principal diagnosis was, PTSD.  
It was noted that his long-standing interpersonal 
difficulties, social anxiety, lack of close friends beyond 
relatives, suspiciousness, and occasionally digressive speech 
also suggested the presence of schizotypal personality 
disorder.  In a June 1990 statement, a private physician 
stated that the veteran had had difficulty holding jobs 
because of impairment of his interpersonal relationships, and 
that his prognosis was guarded.  On VA examination in May 
1991, the veteran reported feeling depressed, despondent and 
stressed out.  It was noted that he had attended college for 
two years and had an associate degree in arts.  It was stated 
that he last worked in 1979.  On examination, it was noted 
that the veteran was neatly groomed and totally dressed.  He 
was friendly, relaxed, cooperative, and was reported to have 
given a good account of himself.  Insight and judgment were 
noted to be poor; his affect was appropriate; and it was 
noted that he was unemployed.  He reported that he went to a 
bar for social activity and that he had a couple of friends. 
The veteran was correctly oriented in all spheres.  The 
examiner noted that the veteran had nightmares of Vietnam, 
did not get close to people, was startled by loud noises, had 
difficulty sleeping, and became irritable.  The diagnosis was 
PTSD, chronic or delayed.  It was concluded that the veteran 
was competent, and the prognosis was guarded.  The examiner 
stated that it was difficult to measure the veteran's 
industrial capacity since he had not worked in years.  It was 
stated that there was slight social impairment.  

In October 1991, the RO increased the veteran's evaluation to 
30 percent disabling.  The veteran disagreed and this appeal 
ensued.  

In a July 1993 statement, the veteran's private therapist 
stated that he had been seeing the veteran on a regular basis 
since May 1989.  It was stated that his diagnosis continued 
to be PTSD with symptoms of a schizotypal personality 
disorder.  It was stated that the veteran's functioning 
continued to be seriously impaired.  It was reported that 
functioning on a daily basis was stressful for the veteran.  
It was opined that the veteran could not be expected to 
function in any social or vocational situation that required 
contact with others, and that his physical condition would 
most likely not allow him to work independently in the woods 
or other type of moderate to heavy duty jobs.  It was noted 
that he had had back surgery.  

The veteran was examined by VA in December 1994.  He stated 
that he was totally disabled and could not work.  He reported 
that he hadn't worked since December 1979.  It was noted that 
the veteran lived alone and took care of himself.  The 
veteran reported drinking beer at about 3 or 4 o'clock and 
that he fell asleep around 10 o'clock.  The veteran reported 
that he drank about 12 beers a day.  It was noted that he had 
undergone a laminectomy on two disks in 1991.  The veteran 
reported that he was participating in a Marine's association, 
and that he was going to a reunion in Las Vegas if he could 
save enough money.  On examination, it was noted that he was 
appropriately dressed, had a slightly restricted affect, and 
had intact judgment.  The diagnosis was, by history, 
consistent with PTSD.  

In a January 1995 letter, the veteran's private therapist 
reiterated his findings noted in previous correspondence.  It 
was also reported that the veteran's social relationships 
were markedly impaired due to his suspiciousness and social 
discomfort.  It was stated that his activities were extremely 
limited.  The veteran's only major outing during the week was 
reported to be his therapy sessions.  It was opined that the 
veteran's personality characteristics were rooted in his 
military experiences.  

In a January 1995 letter, the above noted therapist stated 
that it was his opinion that the veteran's personality 
disorder was secondary to the traumas he experienced while 
serving in the military.  The examiner noted that from the 
information he had, the veteran functioned without difficulty 
prior to Vietnam, but that after discharge he was only able 
to work in a family-owned business and that he had conflict 
with officials and with his family.  

The veteran was examined by VA in February 1996.  He reported 
that he lived alone and saw people on a daily basis at the 
grocery store.  He reported that he continued to drink daily.  
The examiner noted that the veteran appeared to be a stressed 
and tense man who was able to present himself well enough and 
in a bright normal way.  The veteran reported that his 
nightmare seasons started in November and lasted until May.  
He stated that he had a fairly good time from June to 
September.  His judgment was noted to be intact, socially.  
It was reported that he did not deal with people and 
medicated with alcohol.  The diagnosis was, PTSD with alcohol 
abuse.  It was noted that he had been diagnosed with 
personality disorder in the past, but on this examination, it 
was reported that the veteran did not reflect any personality 
disorder.  The examiner stated that the veteran functioned in 
the high 60 range.  

In a May 1998 tele-report, the veteran's therapist reported 
that the veteran was unable to work due to his back and due 
to emotional difficulties.  It was stated that social 
contacts were limited to his adult children, and social 
interactions were limited to trips to the store, the post 
office and to therapy.  It was concluded that the veteran was 
functioning marginally at best for the past 15 years.  The 
examiner reported that the veteran had PTSD and various 
symptoms that suggested Schizotypal Personality Disorder.  
The examiner opined that the veteran had significant 
impairment in social and vocational areas.  

In an October 1999 treatment summary, the veteran's therapist 
noted that he had been treating the veteran for over a 
decade.  It was stated that the veteran had severe PTSD 
symptoms, and that his score on the Mississippi Scale -R of 
132 was clearly indicative of significant PTSD symptoms.  It 
was also stated that the veteran had marked restrictions of 
social functioning.  The examiner opined that the avoidance 
of people and the veteran's very low stress tolerance 
together with his past back injury precluded employment.  It 
was opined that a score of 40 would be appropriate, given 
some impairment in reality testing and major impairment in 
several areas, such as family relations, thinking, and mood, 
as the result of his psychological disorders.  

The veteran was examined by VA in December 1999.  The 
examiner noted that the claims file had been reviewed 
extensively.  The veteran's military history in the United 
States Marines was reviewed.  The examiner also reviewed the 
veteran's medical history, including previous 
hospitalizations and outpatient treatment.  Occupationally, 
it was noted that the veteran reported leaving college with 
less than one semester's worth of credit after one year.  It 
was noted that since service, he worked in a logging business 
that his brother had.  It was reported that the veteran 
continued to see his private therapist every few weeks, that 
he had refused all medication, and that he stated that he 
would prefer to drink.  The examiner noted that the 
frequency, severity and duration of the veteran's overall 
psychiatric symptoms appeared to be severe.  

The examiner stated hat the veteran appeared to have 
significant paranoid delusional problems and that these were 
probably present before his military service.  It was stated 
that he reported having mood swings since high school and 
that he had been a loner since then.  He stated that he did 
not handle crowds well and could only be with family members 
a few hours at a time due to intolerance of them.  The 
veteran reported that he went hunting and fishing alone and 
did some household chores as part of his daily routine.  He 
stated that he enjoyed war movies and reading about combat.  
The examiner noted that in the symptom list that the veteran 
had, he did not mention much about PTSD.  

On mental status examination, it was reported that the 
veteran was casually dressed with hygiene and grooming that 
was acceptable but somewhat on a low standard.  His speech 
was noted to be loud and mildly pressured.  The veteran's 
thought process was reported to be notable for multiple 
instances of mild to moderate paranoia, psychotic level 
boundary issues in his thought concepts, and some loose and 
rambling organizational patterns.  His thought content was 
notable for loose associations having paranoid content, 
alternation between psychotic literal concrete beliefs, and 
delusional ideations.  It was reported that most of his 
thought process and content appeared to be rational.  He 
denied hallucinations, and his affect was stable, but guarded 
and transparent.  His mood state was euthymic, and he 
appeared suspicious.  He was concrete and literal in his 
abstract capacity and appeared moderately anxious.  The 
veteran was described as being alert, awake and oriented in 
all spheres and directions.  His short-term memory was 
intact.  

It was noted that the veteran was bothered by paranoid 
suspicion of people around him including family members as 
well as strangers on the street.  It was reported that he had 
chronic problems with recurrent depression and psychotic 
decompensations, impulse control, fighting, alcoholism, lack 
of motivation and inability to sustain employment, and many 
delusional beliefs that dramatically limited his functional 
ability.  The examiner noted that the diagnostic history of 
the veteran was very complex and that it did appear that at 
times he had presented with clear symptoms of PTSD.  It was 
also noted that at other times, the significance of psychoses 
and alcoholism and depression had been more prominent and 
persistent, and that as well, personality level dysfunction 
had been constant throughout his adult life.  It was stated 
that the MMPI showed clear evidence of a personality disorder 
of significant degree and supported descriptions of a 
personality disorder with antisocial and paranoid qualities.  

The diagnostic impression was, PTSD of moderate severity.  It 
was also reported that he had evidence of a mild to moderate 
thought disorder which was best described as a paranoid 
delusional disorder.  It was stated that this might be 
related to residual of a schizophrenic illness that the 
veteran suffered earlier in his life.  It was also determined 
that the veteran had chronic alcoholism and that a 
provisional diagnosis of an undifferentiated somatoform 
disorder should be considered.  It was reported that the 
veteran had a personality disorder mixed type which included 
prominent symptoms of antisocial personality as well as a 
paranoid personality.  The GAF was noted to be 40.  The 
examiner noted that the veteran had some impairment in 
reality testing due to delusional paranoid ideas and other 
behaviors related to these.  It was stated that he appeared 
totally unable to function in any type of gainful employment 
or work setting due to his delusional disorder.  The examiner 
stated that a rating of 30 percent for PTSD would be 
appropriate.  It was opined that the majority of the 
veteran's disability stemmed from the combination of 
psychotic process and personality disorder combined with 
alcoholism.  

The veteran underwent psychological testing by VA in January 
2000.  It was reported that the MMPI showed the modal 
diagnosis of a passive aggressive personality disorder, 
depression, possible pre-psychotic disorder or pre-psychotic 
state as well as sociopathy being a possibility.  

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as previously set 
forth in 38 C.F.R. § 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply, absent Congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected PTSD.  However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  38 
U.S.C.A. § 5110(g) (West 1991).  In other words, the Board 
must review the evidence dated prior to November 7, 1996, 
only in light of the old regulations, but must review the 
evidence submitted after November 7, 1996, under both the old 
and newly revised regulations, using whichever version is 
more favorable to the veteran.

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability. Adjectival descriptions such as "severe" were 
not determinative of the degree of disability, rather the 
report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative. 38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.129 (1996).

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was warranted for impairment less than 
criteria for a 30 percent evaluation, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation was warranted 
where there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent rating was also warranted when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Finally, a total rating was 
authorized when the veteran was demonstrably unable to obtain 
or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 
9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994). 
The Board is bound by this interpretation of the term 
"definite." See 38 U.S.C.A. § 7104(c).

Under the newly effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).

The revised regulations provide that a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is awarded for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 rating.  

The evidence of record shows that the veteran's PTSD more 
nearly reflects the rating criteria for a 50 percent rating 
under the prior rating criteria, both before and after 
November 1996, in that his symptoms reasonably reflect 
considerable industrial impairment.   The Board finds that 
the old criteria are more favorable to the veteran than the 
new when considering the evidence of record after November 
1996.   

While the veteran exhibits some of the criteria for a 50 
percent rating under the new regulations (difficulty in 
establishing and maintaining effective work and social 
relationships) the Board finds that the record supports an 
increased evaluation to 50 percent under the old regulations 
in that there is considerable impairment shown, as evidenced 
above.  A rating beyond 50 percent is not warranted since 
serious impairment is not shown.  

A rating beyond 50 percent is not warranted under the new 
criteria as well.  That is, there is no showing of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships, attributable to the 
veteran's service-connected PTSD.     

The Board finds that the evidence of record reasonably 
supports a finding that an increased evaluation is warranted 
for the veteran's PTSD to 50 percent.  The record indicates 
that a VA examiner found moderate impairment due to PTSD.  On 
the other hand, a private psychologist has noted severe 
impairment and has said that the veteran has a personality 
disorder in addition to PTSD.  The VA examiner has stated 
that the veteran's overall psychiatric disability is severe; 
however he noted that the veteran's PTSD is moderate in 
severity.  In Mittleider v. West, 11 Vet. App. 181 (1998), 
the Board is precluded from differentiating between the 
symptomatology attributable to a nonservice-connected 
disability and that attributable to a service-connected 
disability in the absence of medical evidence making such 
distinction.  Here, the record shows that the VA examiner has 
clearly differentiated the veteran's service and nonservice 
connected disabilities.  In reviewing the evidence noted 
above, by resolving reasonable doubt in favor of the veteran, 
the Board finds that a rating of 50 percent, but no more is 
warranted.  This would be indicative of "considerable 
impairment under the criteria in effect prior to November 
1996.  There is no showing of severe impairment to support a 
rating beyond 70 percent.  In this regard, while his private 
therapist has indicated that there is severe impairment, a VA 
psychiatrist has after extensive review of the claims file, 
found that impairment is moderate due to PTSD.  The Board 
finds that this conclusion is quite probative of the issue at 
hand in that it was determined after a thorough examination 
which included psychiatric testing, and a complete review of 
the claims file.  While the Board is not discounting the 
finding of the private psychologist, the Board finds that 
when considering the evidence in its totality, the findings 
more nearly approximate a rating of 50 percent and no more.  

Throughout the veteran's medical history and most recently by 
VA testing, a personality disorder has been confirmed.  It is 
noted that the veteran has argued and his therapist has 
stated that his personality disorder, which has been 
considered the majority of the veteran's disability, 
originated in service.  This is a separate disability which 
cannot be considered when evaluating the veteran's PTSD.  In 
this regard, the Board wishes to point out that a personality 
disorder is by regulation not service-connectable.  38 C.F.R. 
§ 3.303(c) (1999).  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

ORDER

An increased evaluation for PTSD to 50 percent is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



REMAND

The veteran seeks a total disability rating based on 
unemployability due to service-connected disability.  The 
Board notes that the above decision has increased the 
veteran's rating for his service-connected PTSD from 30 to 50 
percent.  This is his only service-connected disability.  The 
RO has not had the opportunity to consider the TDIU claim 
since the evaluation has been increased.  In addition, the 
Board notes that the record contains opinions noting that the 
veteran is unemployable, but this has been attributed to 
service connected disability as well as to nonservice-
connected personality disorder and nonservice-connected back 
disorder.  

The Board is of the opinion that additional development is 
necessary prior to making a determination on this issue.  The 
case is hereby REMANDED to the RO for the following 
development.  

1.  The RO should request that the VA 
examiner who evaluated the veteran in 
December 1999, review the claims file.  
The physician should comment on the 
employability of the veteran due solely 
to the service-connected PTSD.  An 
opinion should be offered as to whether 
the service-connected PTSD in and of 
itself is of such severity as to render 
the veteran unemployable.  Complete 
rationale must be provided for all 
opinions and conclusions drawn.  

2.  The RO should then review the record 
and ensure that the above requested 
development is carried out in full.  If 
not, corrective action must be taken.  

3.  Then the RO should undertake any 
additional development warranted, and 
readjudicate the issue on appeal. 

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case.  The veteran and his representative 
should then be afforded a reasonable period of time in which 
to respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. No action is required 
of the veteran until he receives further notice.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

